UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6174


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ETHAN JEROME MOORE, a/k/a Nate,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Joseph R. Goodwin,
Chief District Judge. (3:99-cr-00090-1)


Submitted:   May 20, 2010                     Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ethan Jerome Moore, Appellant Pro Se. Charles T. Miller, United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ethan Jerome Moore appeals the district court’s order

denying   as   moot     his   motion   for   Sentencing   Guidelines

information.   We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Moore, No. 3:99-cr-00090-1

(S.D.W. Va. Jan. 13, 2010).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2